    Case 2:20-cv-02291-DOC-KES Document 131 Filed 06/10/20 Page 1 of 5 Page ID #:1994



    1   MARY C. WICKHAM, Bar No. 145664
        County Counsel
    2   RODRIGO A. CASTRO-SILVA, Bar No. 185251
        Senior Assistant County Counsel
    3   THOMAS J. FAUGHNAN, Bar No. 155238
        Senior Assistant County Counsel
    4   LAUREN M. BLACK, Bar No. 192302
          lblack@counsel.lacounty.gov
    5   Principal Deputy County Counsel
        500 West Temple Street, Suite 468
    6   Los Angeles, CA 90012
        Telephone: 213.974.1830
    7   Facsimile: 213.626.7446
    8 Attorney for Defendant
        COUNTY OF LOS ANGELES
    9

  10    MICHAEL N. FEUER, Bar No. 111529         BYRON J. MCLAIN, Bar No. 257191
        City Attorney                              bmclain@foley.com
  11    KATHLEEN A. KENEALY, Bar No. 212289 FOLEY & LARDNER LLP
        Chief Assistant City Attorney            555 South Flower Street, Suite 3300
  12    SCOTT MARCUS, Bar No. 184980             Los Angeles, CA 90071-2411
        scott.marcus@lacity.org                  Telephone: 213.972.4500
  13    Senior Assistant City Attorney           Facsimile: 213.486.0065
        200  North Main  Street, City Hall East,
  14    7th Floor                                Attorney for Defendant
        Los Angeles, CA 90012                    COUNTY OF LOS ANGELES
  15    TELEPHONE: 213.978.4681
        Facsimile: 213.978.7011
  16

  17

  18                          UNITED STATES DISTRICT COURT
  19                         CENTRAL DISTRICT OF CALIFORNIA
  20

  21    LA ALLIANCE FOR HUMAN RIGHTS,             Case No. CV 20-02291 DOC (KES)
        et al.,
  22                                              JOINT STIPULATION OF CITY OF
                                    Plaintiffs,   LOS ANGELES AND COUNTY OF
  23                                              LOS ANGELES TO EXTEND
                       vs.                        DEADLINE TO FILE STATUS
  24                                              REPORT
        CITY OF LOS ANGELES, a Municipal
  25    entity, et al.,
  26                              Defendants.
  27

  28

                   JOINT STIPULATION TO EXTEND DEADLINE TO FILE STATUS REPORT
                                                   Case No. CV 20-02291 DOC (KES)
4840-5556-4223.2
    Case 2:20-cv-02291-DOC-KES Document 131 Filed 06/10/20 Page 2 of 5 Page ID #:1995



    1 BRANDON YOUNG, Bar No. 304342
        byoung@manatt.com
    2 MANATT, PHELPS & PHILLIPS, LLP
      2049 Century Park East, Suite 1700
    3 Los Angeles, CA 90067
      Telephone: 310.312.4000
    4 Facsimile: 310.312.4224

    5   LOUIS R. MILLER, Bar No. 54141
        MIRA HASHMALL, Bar No. 216842
    6   EMILY A. SANCHIRICO, Bar No. 311294
        MILLER BARONDESS, LLP
    7   1999 Avenue of the Stars, Suite 1000
        Los Angeles, CA 90067
    8   Email: esanchirico@millerbarondess.com
        Telephone: 310.552.4400
    9   Facsimile: 310.312.4224
  10 Attorneys for Defendant
  11 COUNTY OF LOS ANGELES

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                   JOINT STIPULATION TO EXTEND DEADLINE TO FILE STATUS REPORT
                                           -1-     Case No. CV 20-02291 DOC (KES)
4840-5556-4223.2
    Case 2:20-cv-02291-DOC-KES Document 131 Filed 06/10/20 Page 3 of 5 Page ID #:1996



    1
                   TO THE COURT, ALL PARTIES, AND ATTORNEYS OF RECORD:
    2
                   Defendants City of Los Angeles and County of Angeles (collectively,
    3
        “Defendants”), by and through their respective counsel, hereby stipulate to the following:
    4
                                                RECITALS
    5
                   WHEREAS, on May 22, 20202, this Court issued a preliminary injunction, that
    6
        requires Defendants to offer shelter or housing alternatives to homeless residents living
    7
        within 500 feet of freeway overpasses, underpasses, and ramps, and to humanely relocate
    8
        such individuals by September 1, 2020 (“Order”) [Dkt. 123];
    9
                   WHEREAS the Order required periodic status reports from the parties as to their
  10
        progress, and directed that the first such report shall be filed with the Court no later than
  11
        12:00 noon on Friday, June 12, 2020;
  12
                   WHEREAS, the Court requested that in this status report at minimum, Defendants
  13
        detail a plan for establishing shelter and clearing overpasses, underpasses, and ramps by
  14
        no later than September 1, 2020 [Dkt. 123];
  15
                   WHEREAS the Defendants have been diligently developing their respective plans
  16
        for establishing shelter and humanely relocating persons camping near overpasses,
  17
        underpasses, and ramps by September 1, 2020;
  18
                   WHEREAS, on May 28, 2020, Defendants filed their Joint Request of City of Los
  19
        Angeles and County of Los Angeles for Order to Mediate (“Joint Request”) [Dkt. 124];
  20
                   WHEREAS, on May 29, 2020, the Honorable David Carter issued an Order
  21
        Appointing Mediator, which granted Defendants’ Joint Request, and appointed the
  22
        Honorable André Birotte Jr. to serve as the mediator in this matter [Dkt. 125];
  23
                   WHEREAS, on May 29, 2020, the Honorable André Birotte Jr. issued an Order
  24
        Setting Briefing Schedule and Mediation for Defendants City of Los Angeles and County
  25
        of Los Angeles Pursuant to Judge Carter’s Order Appointing Mediator (“Scheduling
  26
        Order”) [Dkt. 127];
  27
                   WHEREAS, the Scheduling Order initially set the mediation for June 4, 2020, but
  28
        Defendants and the Mediator agreed to hold the mediation on Thursday, June 11, 2020 at
              JOINT STIPULATION TO EXTEND DEADLINE TO FILE STATUS REPORT
                                               -2-        Case No. CV 20-02291 DOC (KES)
4840-5556-4223.2
    Case 2:20-cv-02291-DOC-KES Document 131 Filed 06/10/20 Page 4 of 5 Page ID #:1997



    1
        10:00 a.m. at the County of Los Angeles’ Hall of Administration located at 500 West
    2
        Temple St, Los Angeles, CA 90012;
    3
                   WHEREAS, Defendants further agreed to continue to mediate (if necessary) on
    4
        Friday, June 12, 2020 at 10:00 a.m. at Los Angeles City Hall located at 200 North Spring
    5
        St, Los Angeles, CA 90012;
    6
                   WHEREAS, Defendants are entering mediation in good faith with the intent to
    7
        resolve outstanding funding issues by and between them;
    8
                   WHEREAS, any agreements reached by and between Defendants during the course
    9
        of mediation could ultimately impact the plan(s) presented to the Court in the status report
  10
        due on Friday, June 12, 2020 at noon; and
  11
                   WHEREAS, the parties have met and conferred and agree they will need an
  12
        additional week to draft any plans and agreements discussed in mediation and therefore
  13
        seek a one week extension of time to submit the initial status report.
  14

  15    //

  16    //
  17
        //
  18

  19    //
  20    //
  21
        //
  22

  23

  24

  25

  26

  27

  28

                   JOINT STIPULATION TO EXTEND DEADLINE TO FILE STATUS REPORT
                                           -3-     Case No. CV 20-02291 DOC (KES)
4840-5556-4223.2
    Case 2:20-cv-02291-DOC-KES Document 131 Filed 06/10/20 Page 5 of 5 Page ID #:1998



    1
                                            STIPULATION
    2
                   NOW THEREFORE, IT IS HEREBY STIPULATED that the current deadline to
    3
        file an initial status report with the court on June 12, 2020 shall be extended one week to
    4
        June 19, 2020.
    5

    6
                   IT IS SO STIPULATED.
    7

    8

    9   DATED: June 10, 2020                    MARY C. WICKHAM
  10

  11
                                                /s/ Lauren Black
  12
                                                Lauren M. Black
  13                                            Principal Deputy County Counsel
                                                COUNTY OF LOS ANGLES
  14

  15    DATED: June 10, 2020                    CITY OF LOS ANGELES
  16

  17
                                                /s/ Scott Marcus
  18                                            Scott Marcus
                                                Senior Assistant City Attorney
  19                                            CITY OF LOS ANGELES
  20

  21    Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(1), Byron J. McLain hereby
  22 attests that concurrence in the filing of this document and its contents was obtained from

  23 all signatories listed above.

  24

  25

  26

  27

  28

                   JOINT STIPULATION TO EXTEND DEADLINE TO FILE STATUS REPORT
                                           -4-     Case No. CV 20-02291 DOC (KES)
4840-5556-4223.2
